Citation Nr: 1043945	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-39 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to compensation benefits for a right eye 
disability under the provisions of 38 U.S.C.A. § 1151 (West 
2002).

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1955 to 
October 1958.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

In September 2010, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for prostate 
cancer is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

On September 23, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant, 
that a withdrawal of the appeal with respect to the issue of 
entitlement to compensation benefits for a right eye disability 
under the provisions of 38 U.S.C.A. § 1151 is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant with 
respect to the issue of entitlement to compensation benefits for 
a right eye disability under the provisions of 38 U.S.C.A. § 1151 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn this appeal with respect to the 
issue of entitlement to compensation benefits for a right eye 
disability under the provisions of 38 U.S.C.A. § 1151 and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal with respect to the issue of 
entitlement to compensation benefits for a right eye disability 
under the provisions of 38 U.S.C.A. § 1151, and it is dismissed.


ORDER

The appeal with respect to the issue of entitlement to 
compensation benefits for a right eye disability under the 
provisions of 38 U.S.C.A. § 1151 is dismissed.


REMAND

With respect to the issue of entitlement to service connection 
for prostate cancer, the Veteran contends that he was exposed to 
the chemical, trichloroethylene (TCE), while in service; and that 
this exposure caused his prostate cancer.  Specifically, the 
Veteran contends that from January 1956 to November 1957, he was 
at Eilson Air Force Base in Fairbanks, Alaska where as a regular, 
frequent part of his duty, he cleaned ground to air radio parts, 
components, chassis and sub-assemblies in a vat of 
trichloroethylene, immersing and rinsing them in the liquid.  The 
Veteran contends that this left the skin starkly white to a high 
water mark on the upper forearms.

The Veteran's post-service medical records reveal that he was 
diagnosed as having prostate cancer and was treated with external 
beam radiation therapy.  Further, the Veteran's DD Form 214 
indicates that his military occupational specialty (MOS) was a 
ground communications equipment repairman.  Articles submitted by 
the Veteran confirm that TCE is used mainly as a solvent to 
remove grease from metal.  

The Veteran is competent to report in-service direct chemical 
exposure to his hands and forearms and his reports are consistent 
with the evidence of record and the circumstances of his service. 
Therefore, in-service direct exposure of hands and forearms to 
TCE is conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) 
(each disabling condition for which a Veteran seeks service 
connection must be considered on the basis of the places, types, 
and circumstances of his service, as shown by the evidence).  

In support of his claim, the Veteran has submitted an August 2005 
letter authored by Dr. Salter which states, "This patient was 
active USAF 1/1/55 thru 10/31/1958.  In his job he was exposed to 
trichloroethylene whilst dipping radio chasses and subassemblies 
into vats of trichloroethylene for cleaning purposes; soaking his 
hands and forearms.  More likely than not, this contributed to or 
caused his prostate cancer. ... He has been my patient for the last 
ten (10) years."  

With regard to medical evidence, an assessment or opinion by a 
health care provider is never conclusive and is not entitled to 
absolute deference.  Indeed, the courts have provided guidance 
for weighing medical evidence.  They have held, for example, that 
a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998). In 
addition, a medical professional is not competent to opine as to 
matters outside the scope of his expertise.  LeShore v. Brown, 8 
Vet. App. 406 (1995) citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Further, a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995). 

In this case, although Dr. Salter does provide a positive opinion 
that the Veteran's exposure to trichloroethylene contributed or 
caused his prostate cancer, he provides no rationale for such an 
opinion.  In addition, Dr. Salter does not discuss the findings 
of any of the articles submitted by the Veteran including the 
Intelligence Bulletin dated in June 1975 which noted that 
although prolonged skin contact may cause local irritation and 
blister formation and, under industrial conditions, intermittent 
repeated immersion of the hands in TCE has cause paralysis of the 
fingers, it was considered unlikely that absorption of toxic 
qualities would occur by this route.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that "[w]here, as here, the record before the [Board] 
was clearly inadequate, remand . . . is required."  Littke v. 
Derwinski, 1 Vet.App. 90, 93 (1990).  The Court has also held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous medical 
examination. . . ."  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  In this case, Dr. Salter's opinion is not adequate for 
appellate purposes.  It does not appear that the Veteran's claims 
file, including the pertinent articles on TCE, were available for 
review.  As such, all available evidence was not considered.  
Likewise, pertinent facts were neither identified nor evaluated 
and weighed.  Thus, in order to afford the Veteran every 
consideration with respect to the present appeal and to ensure 
due process, it is the Board's opinion that further development 
of the case is necessary.  In this regard, a medical opinion in 
conjunction with the review of the entire record and examination 
of the Veteran is warranted.
  
In addition, the Veteran contends in the alternative that he was 
exposed to radiation which is responsible for his prostate 
cancer.  In support of this claim, the Veteran has submitted a 
historical record of the 740th Aircraft and Warning Squadron for 
the period ending 31 March 1959.  This was the Veteran's last 
duty assignment per his DD Form 214 at Ellsworth Air Force Base, 
South Dakota.  The historical record notes, "To monitor the 
effects of X and Gamma radiation on personnel, the Radar 
Maintenance section has started the use of film badge service.  
This service is performed by the 2750th Epidemiological Flight at 
Wright-Patterson AFB, Ohio.  The film badges are used to measure 
the amount of radiation a maintenance technician accumulates.  
The main source of this radiation is the high power Magnetrons 
and Klystrons used in the radar sets.  This service started 9 
March."  

The Board notes that the RO had begun action on a claim for 
service connection for prostate cancer based on exposure to 
radiation, but in January 2007, the Veteran submitted a written 
statement that he learned that his claim had been transferred due 
to a radiation reference on supplemental information and that 
this was a misunderstanding.  The Veteran stated that his job 
from 1961 to 1966 was where nuclear warheads on NIKE-Hercules 
missiles were stored.  The Veteran stated that he only gave this 
information in answering a request for a narrative of a 50-year 
period and noted that he was a civilian employee at that time and 
would have no claim for anything that happened there.  The 
Veteran stated that he did not intend that to be a basis of a 
claim.  However, at the travel board hearing, the Veteran's 
representative requested that additional consideration be given 
now to the new military documentation that shows that there is a 
possibility that the Veteran was exposed to different types of 
radiation while on active duty. 

To date, the Veteran has not been furnished with the regulations 
governing radiation-related claims.  Several Court and United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
decisions address this type of situation, where an alternate, 
unadjudicated theory of service connection is presented to the 
Board during the pendency of an appeal.  In Roebuck v. Nicholson, 
20 Vet. App. 307 (2006), which concerned both direct and 
presumptive service connection, the Court noted that although 
there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories all 
pertain to the same benefit for the same disability, they 
constitute the same claim.  Id. at 313; see also Schroeder v. 
West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 1346 
(Fed. Cir. 2005).  

Further, the Veteran also contends that he was exposed to 
contaminates such as TCE while on active duty stationed at 
Eielson Air Force Base in Alaska and Ellsworth Air Force Base in 
South Dakota where TCE were noted long after the Veteran's period 
of active service to have been found in ground water samples.

Thus, the Board finds that development and adjudication under the 
regulations concerning radiation-related disorders, as well as 
any other development deemed necessary for these additional 
theories of entitlement, should be accomplished prior to a Board 
adjudication of the claim.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) should be undertaken, including, but 
not limited to, informing the Veteran of 
the information and evidence not of record 
(1) that is necessary to substantiate the 
claim on the basis of radiation exposure; 
(2) that VA will seek to obtain; and (3) 
that the claimant is expected to provide.  
In addition, the Veteran should be informed 
of how VA determines disability ratings and 
effective dates.  The Veteran's response to 
the notice letter should be reviewed to 
determine the extent of any necessary 
additional development from the service 
department.

2.  The Veteran should be afforded the 
appropriate VA examination by a urologist 
to determine the etiology of his prostate 
cancer.  The claims file must be made 
available to and reviewed by the urologist 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The urologist should provide 
an opinion as to whether it is at least as 
likely as not that the Veteran's prostate 
cancer is related to direct exposure to 
hands and forearms to trichloroethylene 
during the Veteran's active duty service.  
The urologist is to be advised that 
exposure to the Veteran's hands and 
forearms while cleaning radio equipment has 
been conceded by VA.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  The case should be reviewed on the 
basis of the additional evidence, including 
the additional theories of entitlement.  If 
the benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


